                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                            Case No. 17-cr-0301 (WMW/DTS)

                            Plaintiff,
                                                              ORDER
       v.

Domonick Deshay Wright (1),

                            Defendant.


       This matter is before the Court on Defendant Domonick Deshay Wright’s motion

to vacate his conviction and sentence pursuant to 28 U.S.C. § 2255. (Dkt. 371.) Plaintiff

United States of America opposes the motion. For the reasons addressed below, Wright’s

motion is denied.

                                     BACKGROUND

       The United States charged Wright by indictment with multiple drug and firearms-

related offenses in November 2017. The Court appointed attorney F. Clayton Tyler to

represent Wright, and Tyler filed nine pretrial motions on Wright’s behalf in January

2018. After granting in part and denying in part Wright’s non-dispositive motions, the

magistrate judge issued a Report and Recommendation (R&R) that recommended

denying Wright’s two dispositive motions—namely, his motion to suppress evidence and

motion to sever his trial from that of his co-defendants. Tyler filed objections to the

R&R on Wright’s behalf. This Court overruled Wright’s objections and adopted the

R&R.
       At a February 7, 2019 change-of-plea hearing, the Court followed its standard

practice by advising Wright of his rights, including the right to file pretrial motions.

Wright acknowledged under oath that he understood these rights and that he knowingly,

intelligently, and voluntarily waived these rights. Wright also stated under oath that he

had told Tyler everything that he wanted his counsel to know about the case. Thereafter,

Wright pleaded guilty to one count of conspiracy to possess firearms in furtherance of a

drug-trafficking crime, in violation of 18 U.S.C. § 924(o).

       The Court held a sentencing hearing on October 16, 2019. Wright and Tyler were

present at the sentencing hearing.      The Court sentenced Wright to 120 months’

imprisonment. Following its standard practice, the Court advised Wright at the end of the

sentencing hearing of his right to appeal and the deadline to do so. Wright did not appeal

his conviction or sentence.

       On May 22, 2020, Wright filed the pending motion to vacate his conviction and

sentence pursuant to 28 U.S.C. § 2255. Wright argues that this Court lacked subject-

matter jurisdiction over this case because the State of Minnesota had criminally charged

Wright before the United States commenced this case. Wright also contends that his

conviction is unconstitutional in light of the holding by the Supreme Court of the United

States in United States v. Davis, 139 S. Ct. 2319, 2336 (2019), which invalidated 18

U.S.C. § 924(c)(3)(B) as unconstitutionally vague. In addition, Wright argues that he

received ineffective assistance of counsel because Tyler failed to adequately investigate




                                             2
and litigate Wright’s motion to suppress evidence and failed to file an appeal of Wright’s

conviction and sentence. The United States opposes Wright’s motion.

                                       ANALYSIS

       A federal prisoner may move to vacate a conviction or sentence “for jurisdictional

and constitutional errors” or fundamental errors of law that inherently result in “a

complete miscarriage of justice.” Sun Bear v. United States, 644 F.3d 700, 704 (8th Cir.

2011) (internal quotation marks omitted). A defendant seeking relief “cannot raise a

nonconstitutional or nonjurisdictional issue in a § 2255 motion if the issue could have

been raised on direct appeal but was not.” Anderson v. United States, 25 F.3d 704, 706

(8th Cir. 1994). A pro se litigant’s filings are liberally construed and held to less

stringent standards than filings drafted by lawyers. Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam). But it is the defendant’s burden to establish that Section 2255 relief

is warranted. See Stone v. Harry, 364 F.3d 912, 915 (8th Cir. 2004); Cassidy v. United

States, 428 F.2d 585, 587 (8th Cir. 1970). The Court addresses, in turn, each argument

that Wright advances in support of his motion to vacate his conviction and sentence.

      I.     Subject-Matter Jurisdiction

      Wright first argues that this Court lacked subject-matter jurisdiction over this case

because the State of Minnesota had criminally charged Wright before the United States

commenced this case.

      The Double Jeopardy Clause of the Fifth Amendment to the United States

Constitution provides that no person shall “be subject for the same offense to be twice put




                                            3
in jeopardy of life or limb.” U.S. Const. amend. V. But under the dual-sovereignty

doctrine, “although a defendant may not be prosecuted twice by the same sovereign for

the same acts, a subsequent prosecution by a separate sovereign does not violate the

Constitution.” United States v. Leathers, 354 F.3d 955, 959–60 (8th Cir. 2004) (quoting

United States v. Johnson, 169 F.3d 1092, 1096 (8th Cir. 1999)). For the purpose of the

Double Jeopardy Clause and the dual-sovereignty doctrine, the state of Minnesota and the

United States are separate sovereigns. See id. at 960.

       In seeking to avoid the dual-sovereignty doctrine, Wright relies on Kline v. Burke

Construction Co., 260 U.S. 226 (1922), and Ponzi v. Fessenden, 258 U.S. 254 (1922).

But Wright misinterprets these decisions, neither of which is applicable here. In Kline,

which involved an alleged breach of contract, the Supreme Court addressed the

conflicting exercise of jurisdiction by multiple courts over the same subject matter in the

civil context. See 260 U.S. at 227, 229–31. And in Ponzi, the Supreme Court held that

the federal government may choose to deliver a federal prisoner for trial on state charges.

See 258 U.S. at 261–62. In doing so, the Supreme Court observed that a defendant who

is “accused of [a] crime . . . may not complain if one sovereignty waives its strict right to

exclusive custody of him for vindication of its laws in order that the other may also

subject him to conviction of crime against it.” Id. at 260. As such, a criminal defendant

“has no standing to assert [a state’s] interest in asserting jurisdiction,” and if an individual

“has violated the law of both sovereigns, he is subject to prosecution by both and he may

not complain of or choose the manner or order in which each sovereign proceeds against




                                               4
him.” United States v. Jackson, 327 F.3d 273, 302 (4th Cir. 2003) (internal quotation

marks omitted). For these reasons, Wright’s reliance on Kline and Ponzi is misplaced.

       In his reply brief, Wright invokes an exception to the dual-sovereignty doctrine,

arguing that a prosecution by one sovereign cannot be used as a “tool” by another

sovereign’s authorities. It is true that a “state prosecution that is merely a sham and a

cover for a federal prosecution” may violate the Double Jeopardy Clause. Johnson, 169

F.3d at 1096 (quoting Bartkus v. Illinois, 359 U.S. 121, 124 (1959)). But the United

States Court of Appeals for the Eighth Circuit has “never explicitly held that the Bartkus

[sham] exception applies” when the federal prosecution occurs after the state prosecution.

Leathers, 354 F.3d at 960 (citing United States v. Basile, 109 F.3d 1304, 1307 (8th Cir.

1997)). Here, Wright’s federal prosecution occurred after his state prosecution had

commenced, and the state prosecutor dismissed the state charges against Wright before

Wright’s federal prosecution concluded. Therefore, the “sham” exception addressed in

Bartkus is inapplicable.

       Even if the sham exception were applicable to a federal prosecution that occurred

after a state prosecution, Wright has not established that his federal prosecution was a

“sham and cover” for his state prosecution. Id. “Referrals and cooperation between

federal and state officials not only do not offend the Constitution,” they “are

commonplace and welcome.” Id. (citing Bartkus, 359 U.S. at 123). A state prosecutor’s

referral does not undermine the independence of federal prosecutors, “regardless of the

state prosecutor’s motives in making the referral.” Id. Indeed, cooperation between




                                            5
federal and state law enforcement authorities “is not out of the ordinary.” Chavez v.

Weber, 497 F.3d 796, 804 (8th Cir. 2007) (citing Leathers, 354 F.3d at 960). Moreover,

prosecuting a federal crime in federal court that previously “has been prosecuted as a

state crime in a state court does not itself violate due process,” even when the defendant

is subject to a harsher sentence in federal court than in the prior state court proceeding.1

United States v. Turpin, 920 F.2d 1377, 1388 (8th Cir. 1990). As such, the fact that

Wright faced charges involving the same conduct in both state court and federal court is

not a basis for vacating his federal conviction or sentence.2

       For these reasons, Wright’s motion to vacate his conviction and sentence based on

this Court’s alleged lack of subject-matter jurisdiction is denied.

       II.    Applicability of United States v. Davis

       Wright next argues that his conviction is unconstitutional in light of the Supreme

Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019), which invalidated

18 U.S.C. § 924(c)(3)(B) as unconstitutionally vague. The United States counters that




1
        A sham prosecution may occur if, regardless of motive, “the state has effectively
manipulated the actions of the federal government, so that the federal officials retained
little or no independent volition.” Leathers, 354 F.3d at 960 (internal quotation marks
omitted). But even accepting Wright’s allegations as true, nothing in Wright’s motion or
the record in this case plausibly suggests that any such manipulation occurred here.
2
       On June 1, 2021, Wright filed a pro se “Motion for Summary Judgment,”
presenting additional arguments as to subject-matter jurisdiction. Even if Wright’s June
1, 2021 filing were procedurally proper, his supplemental arguments as to jurisdiction are
unavailing for the same reasons addressed above.


                                              6
the holding in Davis is inapplicable to Wright’s conviction because Wright’s conviction

does not implicate Section 924(c)(3)(B).3

       Wright was convicted of conspiring to possess firearms in furtherance of a drug-

trafficking crime, a violation of 18 U.S.C. § 924(o), which applies to a “person who

conspires to commit an offense under [Section 924(c)].”                 A person violates

Section 924(c) if that person, “during and in relation to any crime of violence or drug

trafficking crime . . . , in furtherance of any such crime, possesses a firearm.” 18 U.S.C.

§ 924(c)(1)(A).

       In   Davis,    the    Supreme     Court    addressed     the   constitutionality   of

Section 924(c)(3)(B), which defines “crime of violence” to include a felony “that by its

nature, involves a substantial risk that physical force against the person or property of

another may be used in the course of committing the offense.” 18 U.S.C. § 924(c)(3)(B).

The Supreme Court held that this language is unconstitutionally vague. Davis, 139 S. Ct.

at 2336.

       According to Wright, the Davis holding renders his conviction unconstitutional.

But the Davis holding is limited to the statutory definition of “crime of violence.” Wright


3
        Wright contends that the United States should be judicially estopped from making
this argument because the United States allegedly made an inconsistent argument as to
this issue in an unrelated criminal case. “The doctrine of judicial estoppel prohibits a
party from taking inconsistent positions in the same or related litigation.” United States
v. Morse, 613 F.3d 787, 792 (8th Cir. 2010) (emphasis added) (internal quotation marks
omitted). And courts typically “have not used estoppel to bar a criminal prosecution.”
Id. Thus, Wright cannot invoke judicial estoppel based on an unrelated criminal case to
support his motion to vacate his conviction or sentence in this case. Moreover, Wright
has not established that the United States has taken inconsistent positions as to this issue.


                                             7
was not convicted of conspiring to possess a firearm in furtherance of a crime of violence,

which is defined in Section 924(c)(3)(B). Rather, he was convicted of conspiring to

possess a firearm in furtherance of a drug-trafficking crime, which is defined in Section

924(c)(2). Specifically, when Wright pleaded guilty, he admitted under oath that he and

others “agreed to possess firearms in furtherance of a conspiracy to distribute heroin and

cocaine.” Because Wright’s conviction is not predicated on the statutory definition of

“crime of violence,” the holding in Davis does not apply to Wright’s offense of

conviction.

       For these reasons, the holding in Davis does not render Wright’s conviction

unconstitutional. Therefore, Wright’s Section 2255 motion to vacate his conviction and

sentence on this basis is denied.

       III.     Ineffective Assistance of Counsel

       Wright also argues that his defense attorney provided ineffective assistance. To

prevail on a claim of ineffective assistance of counsel, a defendant must show that

(1) “counsel’s representation fell below an objective standard of reasonableness” and

(2) “there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Strickland v. Washington, 466 U.S.

668, 688, 694 (1984).      “Judicial scrutiny of counsel’s performance must be highly

deferential.”    Id. at 689.   When evaluating the reasonableness of defense counsel’s

conduct, courts apply “a strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance.” Id. Counsel’s “strategic choices” executed




                                            8
after a thorough investigation of the relevant law and facts “are virtually

unchallengeable.” Id. at 690.

      Wright contends that he received ineffective assistance of counsel from Tyler on

two grounds: Tyler failed to adequately investigate and litigate Wright’s motion to

suppress evidence, and Tyler failed to file an appeal of Wright’s conviction and sentence.

The Court addresses each allegation in turn.

      A.     Motion to Suppress

      Wright first asserts that Tyler provided ineffective assistance by failing to

adequately investigate and litigate Wright’s motion to suppress evidence. Specifically,

Wright disputes the sufficiency of Tyler’s representation with respect to video evidence

that law enforcement lost.

      Defense counsel must “make a reasonable investigation in the preparation of a

case or make a reasonable decision not to conduct a particular investigation.” Kenley v.

Armontrout, 937 F.2d 1298, 1304 (8th Cir. 1991) (citing Strickland, 466 U.S. at 691). As

such, “counsel must exercise reasonable diligence to produce exculpatory evidence and

strategy resulting from lack of diligence in preparation and investigation is not protected

by the presumption in favor of counsel.” Id. However, to demonstrate the requisite

“prejudice” necessary to invalidate a guilty plea based on ineffective assistance of

counsel, a defendant must “show that there is a reasonable probability that, but for

counsel’s errors, [defendant] would not have pleaded guilty and would have insisted on




                                               9
going to trial.” United States v. Marcos-Quiroga, 478 F. Supp. 2d 1114, 1130 (N.D.

Iowa 2007) (quoting Hill v. Lockhart, 474 U.S. 52, 58–59 (1985)).

      Here, the record reflects that a dashcam recorded the traffic stop that precipitated

Wright’s arrest, but law enforcement lost this video recording due to a computer

malfunction. Wright contends that Tyler failed to sufficiently investigate this issue.

According to Wright, Tyler should have investigated law enforcement’s obligation to

preserve the video under Minnesota law. In addition, Wright contends that Tyler should

have obtained the services of an information technology expert to either recover the video

recording or establish that law enforcement intentionally destroyed the video recording to

eliminate exculpatory evidence.

      Tyler filed nine pretrial motions on behalf of Wright, including a motion to

suppress evidence that law enforcement officers obtained during or after the traffic stop.

In support of the motion to suppress, Tyler argued that law enforcement officers

improperly expanded the scope of the traffic stop by ordering Wright to exit the vehicle

and by performing a dog-sniff search. The magistrate judge disagreed, finding that the

evidence established that law enforcement officers had reasonable suspicion of criminal

drug activity to support the dog-sniff search. The magistrate judge also found that law

enforcement officers had probable cause to arrest Wright and search both Wright and the

vehicle. Tyler objected to these findings, and this Court overruled the objections and

adopted the magistrate judge’s findings and recommendations. Evidentiary hearings

occurred in both the state-court proceedings and the federal-court proceedings, during




                                           10
which sworn testimony established that dashcam video of the traffic stop did not exist

due to a computer malfunction.

       Subsequently, at Wright’s change-of-plea hearing, the Court advised Wright of his

rights, including his right to file pretrial motions. Specifically, the Court advised Wright

that, “if you plead guilty, you’ll give up your right to file any motions before trial, such as

motions asking me to rule that certain evidence can’t be used against you.” Wright

acknowledged under oath that he understood these rights and that he knowingly,

intelligently, and voluntarily waived these rights.        In addition, Wright specifically

acknowledged that, by pleading guilty, he would be waiving his right to appeal the denial

of his suppression motion. Wright cannot challenge his conviction on the grounds that

his counsel failed to adequately investigate and litigate pretrial motions that Wright

expressly waived his right to pursue.

       Even if Wright had not waived his right to pursue pretrial motions, to prevail on

his ineffective-assistance claim he must show that his counsel’s performance did not meet

an objective standard of reasonableness and that counsel’s errors prejudiced Wright. See

Strickland, 466 U.S. at 687. Wright has made neither showing here. The record reflects

that Tyler moved to suppress evidence on multiple grounds and objected to the magistrate

judge’s findings and recommendations pertaining to the traffic stop.              At multiple

evidentiary hearings, sworn testimony established that dashcam video of the traffic stop

did not exist due to a computer malfunction. Nonetheless, the two officers involved in

the traffic stop testified, and Tyler cross-examined both officers as to the circumstances




                                              11
of the traffic stop. Nothing in the record or in Wright’s allegations reasonably suggests

that the dashcam video was recoverable, intentionally destroyed, or contained

exculpatory evidence.4 As such, Wright has not demonstrated that Tyler’s investigation

lacked reasonable diligence. Moreover, Wright has not shown a reasonable probability

that, had Tyler more thoroughly investigated the lost dashcam video, Wright “would not

have pleaded guilty and would have insisted on going to trial.” Marcos-Quiroga, 478 F.

Supp. 2d at 1140 (quoting Hill, 474 U.S. at 59). Therefore, Wright has not established

either that his counsel’s performance failed to meet an objective standard of

reasonableness or that his counsel’s alleged errors prejudiced Wright.5

       For all these reasons, Wright has not demonstrated that he received ineffective

assistance of counsel on this basis.

       B.     Failure to File an Appeal

       Wright also contends that Tyler was ineffective because he failed to file an appeal

of Wright’s conviction or sentence as requested. Specifically, Wright alleges that he


4
       Notably, the Court’s denial of Wright’s motion to suppress evidence primarily
relied on observations that law enforcement officers made either prior to the traffic stop
or when they were in close contact with Wright during the traffic stop—observations that
would not have been discernable on a dashcam video. Thus, even if the video had been
recoverable, it is unlikely that the video would have materially impacted Wright’s
defense.
5
       On May 17, 2021, Wright filed a pro se motion to amend his Section 2255 motion
to assert additional arguments pertaining to this issue, including Wright’s contention that
Tyler should have obtained an audit of the data pertaining to the lost dashcam video.
Wright also seeks an opportunity to obtain discovery on this issue. Wright’s amended
arguments are unavailing for the same reasons addressed above, and Wright has not
established that discovery as to this issue is warranted.


                                            12
directed Tyler to file an appeal on two bases: the suppression issue and the Supreme

Court’s Davis decision, both of which are addressed above. It is undisputed that no

appeal was filed.

       When “a defendant has expressly requested an appeal, counsel performs

deficiently by disregarding the defendant’s instructions.” Garza v. Idaho, 139 S. Ct. 738,

746 (2019) (emphasis added); accord Witthar v. United States, 793 F.3d 920, 922 (8th

Cir. 2015) (“An attorney’s failure to file a requested appeal automatically satisfies the

deficient-performance prong of Strickland because it is professionally unreasonable.”

(emphasis added) (internal quotation marks omitted)). Accordingly, if the evidence

shows that a defendant “asked counsel to appeal and counsel refused,” the defendant is

entitled to relief under Section 2255. Witthar, 793 F.3d at 923. In addition, defense

counsel “has a constitutionally imposed duty to consult with the defendant about an

appeal when there is reason to think either (1) that a rational defendant would want to

appeal (for example, because there are nonfrivolous grounds for appeal), or (2) that this

particular defendant reasonably demonstrated to counsel that he was interested in

appealing.” Roe v. Flores-Ortega, 528 U.S. 470, 480 (2000) (emphasis added).

       Here, it is undisputed that Wright expressed an interest in appealing, after which

Tyler consulted with Wright. In an affidavit filed by the United States, Tyler attests:

              Immediately following sentencing I did discuss his appellate
              rights with Mr. Wright. He informed me that he did not want
              to appeal.

              . . . Mr. Wright did contact me about appealing prior to the
              deadline. Specifically, he said that he wanted to appeal the


                                             13
              denial of his motion to suppress. My associate and I
              discussed his appellate rights with him. We reminded Mr.
              Wright that he waived his right to challenge that order when
              he pled guilty. I told him I would file the appeal if he
              directed me to.

Wright does not dispute Tyler’s account of these events.         To the contrary, Wright

similarly contends that Tyler “attempt[ed] along with someone at his office to convince

me that there were not any meritorious issues for appeal.” As such, Tyler undisputedly

satisfied his duty to consult with Wright. Id.

       Because Tyler fulfilled his duty to consult with Wright about appealing his

conviction, Tyler’s subsequent performance is professionally unreasonable only if he

failed to follow Wright’s “express instructions” to file an appeal. Id. at 478; see also

United States v. Keys, 469 F. Supp. 2d 742, 750–51 (D. Minn. 2007) (denying

postconviction relief when defendant had not expressly instructed counsel to file an

appeal). According to Tyler, after discussing Wright’s appellate rights with him, Wright

“told us that since the issue had been waived, he did not want to file an appeal.” After

this conversation, but before the deadline to file an appeal had passed, Tyler mailed a

letter to Wright memorializing this conversation. A copy of this letter is included with

Tyler’s affidavit.   Tyler attests that, thereafter, “Mr. Wright did contact me about

extending his self-surrender date” but “never directed me to file an appeal.”

       According to Wright, despite Tyler’s attempts to convince him that an appeal

would not be meritorious, Wright “never articulated to counsel not to appeal” and that,

notwithstanding counsel’s advice, Wright “never told counsel not to file the notice [of




                                             14
appeal], necessitating counsel’s obligation to file the notice.” Wright also maintains that

“against my express wishes counsel did not file the notice.”

         A district court may hold an evidentiary hearing on a Section 2255 motion to

resolve disputed material facts. See 28 U.S.C. § 2255(b). And a district court must

conduct an evidentiary hearing if neither the defendant’s statement nor counsel’s

statement is “facially incredible and both contain similar specificity” about the disputed

issue.    Witthar, 793 F.3d at 923–24 (internal quotation marks omitted).             But an

evidentiary hearing is not required if “(1) the petitioner’s allegations, accepted as true,

would not entitle the petitioner to relief, or (2) the allegations cannot be accepted as true

because they are contradicted by the record, inherently incredible, or conclusions rather

than statements of fact.” Sanders v. United States, 341 F.3d 720, 722 (8th Cir. 2003).

         Here, even accepting Wright’s allegations as true, he has not established that he

gave Tyler “express instructions” to file an appeal, as is required to demonstrate

ineffective assistance. Roe, 528 U.S. at 478. Although Wright maintains that he “never

told” Tyler not to file an appeal, Wright’s silence cannot impose an obligation on Tyler to

file an appeal if Wright did not expressly instruct Tyler to do so. See id. Wright also

alleges that he “specifically directed his attorney to file a notice of appeal” and that Tyler

acted “against my express wishes.” But Wright provides no factual detail to support this

allegation. For instance, Wright does not articulate when or how he expressed his desire

to appeal. In contrast, Tyler’s affidavit provides detail about when and how he discussed

Wright’s appellate rights, including a contemporaneously drafted letter memorializing




                                             15
one of these discussions and Wright’s decision not to appeal, which Tyler mailed to

Wright before the appeal deadline had passed. Moreover, Tyler’s affidavit is consistent

with the record in this case, including Tyler’s reminders to Wright that Wright had

waived his right to appeal certain issues that Wright wished to challenge. Based on this

record, the Court concludes that Wright’s vague assertion that he “specifically directed”

Tyler to file an appeal lacks detail as to the manner, means, and date of doing so, is

inherently incredible in light of the record in this case, and is contradicted by other more

specific evidence in the record. As such, an evidentiary hearing is not warranted.

       For all these reasons, Wright has not demonstrated that he received ineffective

assistance of counsel.     Accordingly, Wright’s motion to vacate his conviction and

sentence on this basis is denied.

       IV.    Certificate of Appealability

       When a final order is issued in a Section 2255 proceeding, a “certificate of

appealability may issue . . . only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the reasons addressed

above, the Court concludes that Wright has not made a substantial showing of the denial

of a constitutional right. Accordingly, no certificate of appealability shall issue.

                                          ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED:




                                              16
      1.     Defendant Domonick Deshay Wright’s motion to amend, (Dkt. 407), is

GRANTED.

      2.     Defendant Domonick Deshay Wright’s motion to vacate his conviction and

sentence pursuant to 28 U.S.C. § 2255, (Dkt. 371), is DENIED.

      3.     Defendant Domonick Deshay Wright’s motion for discovery, (Dkt. 408), is

DENIED.

      4.     Defendant Domonick Deshay Wright’s motion for summary judgment,

(Dkt. 409), is DENIED.

      5.     No certificate of appealability shall issue.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: June 18, 2021                                        s/Wilhelmina M. Wright
                                                            Wilhelmina M. Wright
                                                            United States District Judge




                                            17
